LAWRENCE, Judge.
We affirm the convictions of Terrance Bowen for aggravated assault with a deadly weapon, committed on December 16, 1994, in Quincy, and for burglary of a dwelling with assault, committed on March 14, 1995, in Gretna. We also affirm Bowen’s five-year *274prison sentence, entered after a proper finding of violation of probation and violation of community control.
We remand however for entry of a written order reflecting 54 days’ credit for time served (rather than 52), in conformity with the court’s oral pronouncement. Stevens v. State, 651 So.2d 831 (Fla. 1st DCA 1995). The instant record moreover contains no written order setting forth the conditions of probation which Bowen was found to have violated, although a written order revoking community control appears. We therefore remand for entry of a written order conforming to the oral pronouncement regarding Bowen’s violation of probation. Martin v. State, 674 So.2d 906 (Fla. 1st DCA 1996).
Bowen need not be present for these purposes. See Warren v. State, 661 So.2d 1318 (Fla. 1st DCA 1995).
ALLEN and WEBSTER, JJ., concur.